DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/772,346 filed on 10/11/2022 with effective filing date 12/15/2017. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-4, 6-13, 15-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gogolla et al. US 2004/0105087 A1 (IDS) in view of Fujisawa et al. US 2015/0043925 A1 and Yoshida et al. US 2013/0136451 A1. 
Per claims 1 & 10, Gogolla et al. discloses a distance-measuring apparatus comprising: a generation unit that generates a distance measurement signal (para: 29 & fig. 1, e.g. in an opto-electronic distance measuring device 1, a measurement light beam 3 emitted by a laser diode 4 and bundled by a collimation optic 2 is directed at a measurement object 5); a quadrature modulation unit that subjects an optical carrier wave to quadrature modulation, based on the distance measurement signal, to generate transmission light (para: 31 & fig. 2, e.g. in accordance with the characteristic of the signal generation unit (SEE), only one high frequency mixer frequency oscillator 16 is used for generating the mixer signal 14 with the mixer frequency f.sub.LO. By quadrature modulation of this mixer signal 14 with two low frequency, 90.degree. phase-offset, modulation signals I and Q having the intermediate frequency f.sub.ZF, in a quadrature modulator IQ ); a transmission unit that transmits the generated transmission light (para 51, & fig. 4, e.g. the transmitter 10, and the signal generation unit SEE is shown, the low frequency modulation components in the measurement light beam 3 are received using a control photodetector 8c configured as a monitor photodiode of the laser diode 4);
	Gogolla et al. fails to explicitly disclose a reception unit that receives reflected light which is light generated by reflecting the transmission light on an object to be measured; and a computation unit that compares the reflected light with reference light to compute a distance to the object to be measured.
	Fujisawa et al. however in the same field of endeavor teaches a reception unit that receives reflected light which is light generated by reflecting the transmission light on an object to be measured (para: 30 & fig. 1, e.g. the optical signal generation unit 110 generates an optical signal for transmission by adding modulation based on a driving signal (transmitted signal) to a carrier wave; the optical signal for transmission generated by the optical signal generation unit 110 is transmitted to a light reception apparatus 20 through a light transmission path 30; the light reception apparatus 20 constitutes a light communication system together with the light transmission apparatus 10 ); and a computation unit that compares the reflected light with reference light to compute a distance to the object to be measured (para: 32, e.g. in the filtering unit 120, for example, the amplification factor of the optical signal for transmission at a frequency where the power spectral density of the optical signal for transmission is equal to or greater than a reference value is made to be lower than the amplification factor of the optical signal for transmission at a frequency where the power spectral density is equal to or less than the reference value). 
Therefore, in view of disclosures by Fujisawa et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Gogolla et al. and Fujisawa et al. in order to create a transmission characteristic of the optical signal degradation that occurs during the transmission of the optical signal inside the transmission path in the optical transmission apparatus can be suppressed effectively. 
Gogolla et al. in view of Fujisawa et al. fails to explicitly disclose wherein the generation unit includes a digital signal processor, wherein the quadrature modulation unit includes a Mach-Zehnder type optical Modulator, wherein the transmission unit includes an optical system, wherein the reception unit includes an optical system, and wherein the computation unit includes a digital signal processor. 
Yoshida et al. however in the same field of endeavor teaches wherein the generation unit includes a digital signal processor, wherein the quadrature modulation unit includes a Mach-Zehnder type optical Modulator (para: 46, e.g. the electric amplifier 103-C amplifies the X-polarization/Q-axis electric signal input from the second electric signal source 102 up to substantially twice the half-wavelength voltage of the polarization-multiplexing dual-parallel Mach-Zehnder modulator 106, and outputs the signal to the polarization-multiplexing dual-parallel Mach-Zehnder modulator 106), wherein the transmission unit includes an optical system, wherein the reception unit includes an optical system, and wherein the computation unit includes a digital signal processor (para: 49, e.g. the polarization-multiplexing dual-parallel Mach-Zehnder modulator 106 includes an optical branching unit 511, a polarization conversion unit 512, an optical coupling unit 513, data modulation units 514-A and 514-B; the polarization-multiplexing dual-parallel Mach-Zehnder modulator 106 generates two space-division multiplexed single-polarization signals, and polarization-multiplexes the generated two optical signals).
Therefore, in view of disclosures by Yoshida et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Gogolla et al., Fujisawa et al. and Yoshida et al. in order to convert an output from an optical interference unit into an electric signal. An analog-to-digital conversion unit which converts the electric signal output from an optical receiving unit into a digital signal. 
Per claims 2 & 11, Gogolla et al. further teaches the distance-measuring apparatus according to claim 1, wherein the computation unit allows the reflected light and the reference light to interfere with each other to generate a beat signal, and computes the distance to the object to be measured, based on the beat signal (para: 29 & fig. 1, e.g. the photo currents are amplified in the respective receivers 12a, 12b and are mixed, in a high frequency modulator 13 configured as a mixer, with a mixer signal 14 of the mixer frequency f.sub.LO. The intermediate frequency f.sub.ZF corresponds to the frequency difference [f.sub.M-f.sub.LO]. The mixer frequency f.sub.LO of the signal generation unit SEE deviates slightly from the measurement frequency f.sub.M of the measurement signal 9).
Per claims 3 & 12, Fujisawa et al. further teaches the distance-measuring apparatus according to claim 2, wherein the quadrature modulation unit modulates a frequency of the optical carrier wave (para: 56, e.g. the optical signal for transmission is an optical signal of a polarization multiplexing return-to-zero quadrature phase shift keying (RZ-QPSK) system, and has, for example, a baud rate of 12.5 Gbaud and a bit rate of 50 Gbps); and wherein the computation unit computes a frequency difference between the reference light and the reflected light, based on the beat signal, and computes the distance to the object to be measured, based on the computed frequency difference (para: 56, e.g. as shown in FIG. 6(b), the power spectral density of the optical signal for transmission becomes lower in the vicinity of a carrier wave frequency. In the example shown in FIG. 6(b), the power spectral density of the optical signal for transmission becomes appropriately uniform in the vicinity of the carrier wave frequency). 
Per claims 4 & 13, Fujisawa et al. further teaches the distance-measuring apparatus according to claim 2, wherein the quadrature modulation unit performs intensity modulation of the optical carrier wave and frequency shift of the optical carrier wave, based on the distance measurement signal (para: 45, e.g. the light phase shifting unit 116 changes the phase of the optical signal, by n/2, which is generated by the light modulation unit 114; the optical coupler 162 multiplexes the optical signal generated by the light modulation unit 112 and the optical signal generated by the light modulation unit 114 to generate the optical signal for transmission); and wherein the computation unit computes the distance to the object to be measured, based on a phase difference between a signal represented by an envelope of the beat signal and the reference light (para: 45, e.g. the light phase shifting unit 116 changes the phase of the optical signal, by n/2, which is generated by the light modulation unit 114; the optical coupler 162 multiplexes the optical signal generated by the light modulation unit 112 and the optical signal generated by the light modulation unit 114 to generate the optical signal for transmission).
Per claims 6 & 15, Gogolla et al. further teaches the distance-measuring apparatus according to claim 1, the apparatus further comprising at least one processor configured to implement a feedback unit that acquires the transmission light generated by the quadrature modulation unit, and performs, based on a variation in intensity of the transmission light, feedback control that reduces a deviation between the acquired transmission light and transmission light in ideal form (para: 29, e.g. the high frequency demodulator 13, is amplified and fed via a microcontroller-internal analog digital-converter AD3 to the microcontroller .mu.C that controls the signal generation unit SEE using digital modulation signals I, Q, for generating of the measurement signal 9 having the measurement frequency f.sub.M, and the mixer signal 14 having the mixer frequency f.sub.LO whereby interference modulation components are minimized in the measurement light beam 3).
Per claim 7, Gogolla et al. further teaches the distance-measuring apparatus according to claim 6, wherein the feedback unit performs the feedback control in such a way as to reduce in-phase quadrature-phase (IQ) imbalance, IQ skew, or a bias deviation in the quadrature modulation unit (para: 17, e.g. the third step influences the first step due to a feedback regulated by the microcontroller, whereby the low frequency signal can be modified by the microcontroller for minimizing the influence of interference modulation components, for example, by changing its signal form, phase, and/or amplitude).
Per claim 16, Gogolla et al. further teaches the control method according to claim 15, wherein the performing, the feedback control in such a way as to reduce in-phase quadrature-phase (IQ) imbalance, IQ skew, or a bias deviation in the orthogonally modulating  (para: 17, e.g. the third step influences the first step due to a feedback regulated by the microcontroller, whereby the low frequency signal can be modified by the microcontroller for minimizing the influence of interference modulation components, for example, by changing its signal form, phase, and/or amplitude).
Per claim 19, Gogolla et al. further discloses the distance-measuring apparatus according to claim 2, wherein the computation unit computes the distance to the object to be measured using a frequency difference detection method or a time-of-flight method (para: 15, e.g. during a measurement operation using a laser distance measuring device, in a first step, at least one low frequency signal is generated).
Per claim 20, Gogolla et al. further discloses the control method according to claim 11, wherein, in the comparing the reflected light, a frequency difference detection method or a time-of-flight method is used for computing the distance to the object to be measured  (para: 15, e.g. during a measurement operation using a laser distance measuring device, in a first step, at least one low frequency signal is generated). 
Response to Arguments
6.	Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive. 
Applicant assert on page 9, Gogolla fails to disclose for claim 1, “a quadrature modulation unit that subjects an optical carrier wave to quadrature modulation, based on the distance measurement signal, to generate transmission light...”. 
Examiner respectfully disagrees and notes that Gogola discloses in accordance with the characteristic of the signal generation unit (SEE), only one high frequency mixer frequency oscillator 16 is used for generating the mixer signal 14 with the mixer frequency f.sub.LO. By quadrature modulation of this mixer signal 14 with two low frequency, 90.degree. phase-offset, modulation signals I and Q having the intermediate frequency f.sub.ZF, in a quadrature modulator IQ ); a transmission unit that transmits the generated transmission light (para 51, & fig. 4, e.g. the transmitter 10, and the signal generation unit SEE is shown, the low frequency modulation components in the measurement light beam 3 are received using a control photodetector 8c configured as a monitor photodiode of the laser diode 4) in para 31 & fig. 2. 
Applicant assert on page 9, for claim 1, “a reception unit that receives reflected light which is light generated by reflecting the transmission light on an object to be measured...”
Examiner respectfully disagrees and notes that Fujisawa et al. teaches  in the filtering unit 120, for example, the amplification factor of the optical signal for transmission at a frequency where the power spectral density of the optical signal for transmission is equal to or greater than a reference value is made to be lower than the amplification factor of the optical signal for transmission at a frequency where the power spectral density is equal to or less than the reference value) in para 32. 

7.	Applicant’s arguments with respect to claim(s) 1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
8.	Claims 5, 8-9, 14 & 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Okada et al. US 2020/0072974 A1, e.g. a distance measuring apparatus according to one aspect of the present technology includes: an OFDM modulation unit configured to generate an OFDM signal by performing OFDM modulation on a transmission signal; an output unit configured to output the OFDM signal by using an ultrasonic wave as a carrier wave.
	Gogolla et al. US 7,940,378 B2, e.g. a hand-held laser distance measuring device (1) with pulse reflection mixing includes a control device (2) for calculating the distance (D) to a measurement object (3) over at least one determinable periodic, with a pulse repetition frequency (f), time difference (.tau.) between a measurement pulse (4) reflected at the measurement object. 

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485